Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 4/11/2021 regarding application 16/987,124 filed on 8/6/2020.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 8-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Currently amended claim 8 recites “actively restrict movement of segments of data within a single plane of the plurality of planes until an additional storage capacity in the single plane is exhausted.” However, although the Specification of the current Application does provide written support for the limitation “actively restrict movement of segments of data within a single plane of the plurality of planes,” Applicant does not point out, and the Examiner is not able to locate, the passage(s) in the Specification of the current Application that provide written support for the limitation “until an additional storage capacity in the single plane is exhausted.”
It is noted that paragraph [0014] of the Specification of the current Application recites “In a multi -plane memory device, there is usually command and/or data traffic across various planes. For example, a host computer system can request data to be written to or read from different physical locations of the memory device which can be distributed among various planes. Additionally, a mechanism called "wear-leveling" is often employed to prolong the life of the memory cells across the planes…,” and paragraph [0044] of the Specification of the current Application recites “FIG. 4A illustrates use of over-provisioning during wear-leveling involving two planes …”
Thus, paragraphs [0014] and [0044] do provide written support for data movement from a first plane to a second plane. However, no passage(s) in the Specification of the current Application provide written support for “data movement from a first plane to a second plane occurs only after an additional storage capacity in the first, single plane is exhausted.”
Therefore, the newly amended limitation “until an additional storage capacity in the single plane is exhausted” lacks the support of written description by the Specification as required under 112(a).
Corrections/clarifications are needed.
Claims 9-14 are rejected by virtue of their dependency from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Takano (US Patent Application Publication 2020/0026466), and in view of Boenapalli et al. (US Patent Application Publication 2019/0303313, hereinafter Boenapalli)
As to claim 1, Takano teaches A method, comprising: 
receiving, by a processing device [as shown in figure 1; cpu, figure 1, 110], a plurality of commands associated with a memory device [A memory system includes a memory chip, a queue block and a memory controller. The queue block is configured to store a command to be transmitted to the memory chip. The queue block includes a first queue and a plurality of second queues each corresponding to a plane of the memory chip … (abstract)], wherein the memory device comprises a plurality of memory cells that are distributed among a plurality of planes [a plurality of planes as shown in figure 2; The memory chip 210 further includes a memory cell array 220 that is divided into four sub-arrays 212 (212-0 to 212-3), and four peripheral circuits 213 (213-0 to 213-3). The number of the sub-arrays 212 is not limited to four (¶ 0039)];
identifying, by the processing device, a respective plane of the plurality of planes to which each command of the plurality of commands is directed [as shown in figure 5, where the plurality of commands are directed to the sub-queues (154-0 to 154-3) corresponding respectively to planes 0-3; The queue block 150 includes four sub-queues 154 (154-0 to 154-3) corresponding to the four planes (#0 to #3). A sub-queue 154 corresponding to a plane # m is referred to as a sub-queue 154-m where m is an integer of 0 to 3. Each of the sub-queues 154 is a memory having a FIFO structure, for example (¶ 0068)]; and 
placing, the processing device, a respective set of commands of the plurality of commands directed to the respective plane in a corresponding queue associated with the respective plane [as shown in figures 5 and 10; Each of the queue blocks 150 receives a command, distributed from the command generator 111, for its corresponding bank, and retains the command in an inside queue (a main queue 151 or a plurality of sub-queues 154) until transmitting the command (¶ 0064)]; responding to a first set of commands placed in a first queue associated with a first plane of the plurality of planes [as shown in figure 9, steps S302-S310, where the command stored in each su-queue corresponding to each plane is processed sequentially]; and 
responsive to determining, by the processing device, that a predetermined criterion related to the first queue is satisfied, responding to a second set of commands placed in a second queue associated with a second plane of the plurality of planes [as shown in figure 9, steps S302-S310, where the command stored in each su-queue corresponding to each plane is processed sequentially], wherein the predetermined criterion is based on relative lengths of the first queue and the second queue [this limitation is taught by Boenapalli -- … The request controller may further be configured to select a queue based on a number of requests in each queue, and provide the requests of the selected queue to the host PHY for transmission of the provided requests to the storage device by the host PHY over the connection (¶ 0009); In an aspect, the first request controller 220 may reduce the gear shifting frequency with a following process: [0051] Queue each arriving request into one of the queues based on the gear of the request; [0052] When scheduling starts, i.e., at queue selection time: [0053] Compare the number of requests in each queue; [0054] Select a queue Qx with a highest number of requests; [0055] Service the requests in the selected queue; [0056] Repeat; To address such starvation scenario, the process may be further modified as follows: [0071] Queue each arriving request into one of the queues based on the gear of the request; [0072] When scheduling starts, i.e., at queue selection time: [0073] Compare the number of requests in each queue; [0074] Select a queue Qx with a highest number of requests; [0075] Qx remains selected if all other queues with requests have been serviced at least once between Qx's prior selection and the current queue selection time; [0076] If not, select the next best queue with the highest number of requests; [0077] Service the requests in the selected queue: [0078] Do not serve the requests that enter the selected que subsequent to the queue selection time; [0079] Repeat].
Regarding claim 1, Takano does not expressively teaches the predetermined criterion is based on relative lengths of the first queue and the second queue.
However, Boenapalli specifically teaches the predetermined criterion is based on relative lengths of the first queue and the second queue [… The request controller may further be configured to select a queue based on a number of requests in each queue, and provide the requests of the selected queue to the host PHY for transmission of the provided requests to the storage device by the host PHY over the connection (¶ 0009); In an aspect, the first request controller 220 may reduce the gear shifting frequency with a following process: [0051] Queue each arriving request into one of the queues based on the gear of the request; [0052] When scheduling starts, i.e., at queue selection time: [0053] Compare the number of requests in each queue; [0054] Select a queue Qx with a highest number of requests; [0055] Service the requests in the selected queue; [0056] Repeat; To address such starvation scenario, the process may be further modified as follows: [0071] Queue each arriving request into one of the queues based on the gear of the request; [0072] When scheduling starts, i.e., at queue selection time: [0073] Compare the number of requests in each queue; [0074] Select a queue Qx with a highest number of requests; [0075] Qx remains selected if all other queues with requests have been serviced at least once between Qx's prior selection and the current queue selection time; [0076] If not, select the next best queue with the highest number of requests; [0077] Service the requests in the selected queue: [0078] Do not serve the requests that enter the selected que subsequent to the queue selection time; [0079] Repeat].
Therefore, it would have been obvious for one of ordinary sills in the art prior to Applicant’s invention to select a queue to serve based on the relative length of its queue with respect to other queues, as demonstrated by Boenapalli, and to incorporate it into the existing scheme disclosed by Takano, because Boenapalli teaches doing so would reduce the gear shifts and power consumption [… To address this issue, it is proposed to implement a queue-based shifting in which arriving requests may be queued based on their gear requirements. When a queue is selected, multiple requests in the selected queue, which are all of same or similar gear requirement, can be served. This can reduce the frequency of gear shifting, and hence reduce power consumption (abstract)].
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
7.	Claims 2-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentale over Takano in view of Boenapalli, and further in view of Li et al. (US Patent Application Publication 2020/0310643, hereinafter Li)
As to claim 2, Takano teaches The method of claim 1, wherein receiving the command further comprises at least one of: receiving a write command specifying one or more logical addresses associated with corresponding memory cells of the plurality of cells where data is to be stored, or receiving a read command specifying one or more logical addresses associated with corresponding memory cells of the plurality of memory cells from which stored data is to be retrieved [Each of the channels includes a wiring group including I/O signal lines and control signal lines. The I/O signal lines are, for example, signal lines through which data, addresses, and commands are transmitted and received … (¶ 0023); As another example, the memory system is configured not to include the sub-queues 154 corresponding to the planes and supply the asynchronous read commands and the write commands from the main queues 151 to a target memory chip 210. This makes it difficult to control the command transmission timing in unit of plane (¶ 0132)].
Regarding claim 2, Takano in view of Boenapalli does not expressively teaches logical address.
However, logical address is well known and commonly used in the art to support virtual memory system.
For example, Li specifically teaches logical address associated with read commands and write commands [… select two flash-memory access commands or more for a logical unit number (LUN) according to the content of the scheduling table; drive a flash interface to perform a multi-page read lite (MPR-Lite) operation for reading data requested by the selected flash-memory access commands from the LUN; and reply with the read data to a host (abstract); … Instead, the host has to write into the device a sequence of bytes which identifies both the type of command requested (e.g. read, write, erase, etc.) and the address to be used for that command.  The address identifies a page (the smallest chunk of flash memory that can be written in a single operation) or a block (the smallest chunk of flash memory that can be erased in a single operation), and not a single byte or word (¶ 0003); The read command provided by the conventional NAND flash memory can enable the controller to read data of the whole page across multiple planes.  However, since the length (for example, 16 KB) of one page across planes is longer than a data length (for example, 4 KB) of a Logical Block Address (LBA) managed by the Operating System (OS) run on a host, the overall performance of the NAND flash memory may be degraded that the controller conventionally requires to perform a data read operation to read the whole page across planes to respond to a short-data read instruction issued by the host … (¶ 0004)].
In addition, regarding claim 1, Li also teaches A method, comprising: 
receiving, by a processing device [as shown in figure 1], a plurality of commands associated with a memory device [as shown in figure 11, where a plurality of commands a through i are placed in a command queue 135], wherein the memory device comprises a plurality of memory cells that are distributed among a plurality of planes [as shown in figures 11-14, where there are a plurality of planes 0-3; The invention introduces a non-transitory computer program product for reading partial data of a page on multiple planes when executed by a processor core includes program code to: provide a scheduling table; put each flash-memory access command of a command queue into a cell of the scheduling table according to physical address information of the flash-memory access command; select two flash-memory access commands or more for a logical unit number (LUN) according to the content of the scheduling table; drive a flash interface to perform a multi-page read lite (MPR-Lite) operation for reading data requested by the selected flash-memory access commands from the LUN; and reply with the read data to a host (abstract)];
identifying, by the processing device, a respective plane of the plurality of planes to which each command of the plurality of commands is directed [as shown in figures 11-14, where the plurality of commands a-i are directed to the respective planes 0-3]; and 
placing, the processing device, a respective set of commands of the plurality of commands directed to the respective plane in a corresponding queue associated with the respective plane; responding to a first set of commands placed in a first queue associated with a first plane of the plurality of planes [as shown in figures 11-14, where the plurality of commands a-i are directed to the respective queue o the planes 0-3]; and 
responsive to determining, by the processing device, that a predetermined criterion related to the first queue is satisfied, responding to a second set of commands placed in a second queue associated with a second plane of the plurality of planes [… Refer to FIG. 11.  The snap read command "b" being executed reads target data of the LUN 150#0, the snap read command "a" and "h" being executed reads target data across different planes of the LUN 15044 and the snap read command "d" and "g" being executed reads target data across different planes of the LUN 150#1.  Thus, the controller 130 may execute an MPR-Lite command to substitute for the snap read commands "a", "b", "h" and That is, the controller 130 may execute five snap read commands at one time, greater than three snap read commands in conventional ways.  In other words, the MPR-Lite command improves the execution efficiency of snap read commands by 66% … (¶ 0038-0042)].
Therefore, it would have been obvious for one of ordinary sills in the art prior to Applicant’s invention to use logical addresses associated with write and read commands, as demonstrated by Takano in view of Boenapalli, and to incorporate it into the existing scheme disclosed by Takano, in order to support virtual memory systems.
As to claim 3, Takano in view of Boenapalli & Li teaches The method of claim 2, wherein the processing device identifies the respective planes associated with the corresponding memory cells based on the one or more logical addresses [Li -- The invention introduces a non-transitory computer program product for reading partial data of a page on multiple planes when executed by a processor core includes program code to: provide a scheduling table; put each flash-memory access command of a command queue into a cell of the scheduling table according to physical address information of the flash-memory access command; select two flash-memory access commands or more for a logical unit number (LUN) according to the content of the scheduling table; drive a flash interface to perform a multi-page read lite (MPR-Lite) operation for reading data requested by the selected flash-memory access commands from the LUN; and reply with the read data to a host (abstract); The read command provided by the conventional NAND flash memory can enable the controller to read data of the whole page across multiple planes.  However, since the length (for example, 16 KB) of one page across planes is longer than a data length (for example, 4 KB) of a Logical Block Address (LBA) managed by the Operating System (OS) run on a host, the overall performance of the NAND flash memory may be degraded that the controller conventionally requires to perform a data read operation to read the whole page across planes to respond to a short-data read instruction issued by the host … (¶ 0004)].
As to claim 4, Takano in view of Boenapalli & Li teaches The method of claim 3, wherein the processing device identifies the respective planes associated with the corresponding memory cells from stored information that maps the one or more logical addresses with corresponding physical addresses of the memory cells [Li -- In an aspect of the invention, a non-transitory computer program product for reading partial data of a page on multiple planes when executed by a processor core is introduced to include program code to: provide a scheduling table; put each flash-memory access command of a command queue into a cell of the scheduling table according to physical address information of the flash-memory access command; select two flash-memory access commands or more for a logical unit number (LUN) according to the content of the scheduling table … (¶ 0005)].
As to claim 5, Takano in view of Boenapalli & Li teaches The method of claim 1, wherein determining that the predetermined criterion is satisfied comprises at least one of determining that the first queue is empty, or determining that a threshold number of commands in the first queue has been responded to [Takano – as shown in figure 9; Li -- as shown in figures 11-14; FIGS. 11 and 12 are schematic diagrams illustrating a scheduling of flash-memory access commands according to an embodiment of the invention (¶ 0020)].
As to claim 6, Takano in view of Boenapalli & Li teaches The method of claim 5, wherein the predetermined criterion depends on relative lengths of respective queues associated with the respective planes [Takano – as shown in figure 9; Li -- as shown in figures 11-14; FIGS. 11 and 12 are schematic diagrams illustrating a scheduling of flash-memory access commands according to an embodiment of the invention (¶ 0020)].
As to claim 7, Takano in view of Boenapalli & Li teaches The method of claim 1, wherein the processing device receives the plurality of commands from a host [Takano – host, figure 1, 2; Li -- host, figure 1, 110; … select two flash-memory access commands or more for a logical unit number (LUN) according to the content of the scheduling table; drive a flash interface to perform a multi-page read lite (MPR-Lite) operation for reading data requested by the selected flash-memory access commands from the LUN; and reply with the read data to a host (abstract)].
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
8.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US Patent Application Publication 2021/0042201), in view of Moon et al. (US Patent Application Publication 2010/0030948, hereinafter Moon), and further in view of Lee (US Patent Application Publication 2021/0011642)
As to claim 8, Byun teaches A system [as shown in figure 1, 110] comprising: 
a memory device comprising a plurality of memory cells that are distributed among a plurality of planes [as shown in figure 1, 150]; 
and a processing device, operatively coupled to the memory device [controller, figure 1, 130], to perform operations that actively restrict movement of segments of data within a single plane of the plurality of planes [this limitation is taught by Moon -- When wear leveling is performed, the wear leveling is performed for each plane. That is, the wear leveling is for each of the planes according to the predetermined erase cycle or the erase limitative value. If the wear leveling is performed for each of the planes, physical locations of data can be changed in the same plane according to a program frequency. Even though the wear leveling is performed for each of the planes individually, data having a high program frequency and data having a low program frequency coexist for each plane. Therefore, the life time deviation between the planes or the chips can be reduced (¶ 0073)], until an additional storage capacity in the single plane is exhausted [this limitation is taught by Lee -- When the number of memory blocks which can store new data among the first memory blocks 40_1 included in the memory device 150 (see FIGS. 1 to 3 and 5) is sufficient, the controller 130 may not have to perform garbage collection (GC) to secure a free memory block, and therefore may not have to immediately transfer data temporarily stored in the first memory blocks 40_1 to the second memory block 40_2. However, when it is determined that the number of memory blocks which are free to be used as a buffer for temporarily storing new data among the first memory blocks 40_1 is not sufficient, the controller 130 may transfer the data temporarily stored in the first memory block 40_1 into the second memory block 40_2 and erase the data stored in the first memory block 40_1 to secure a free memory block (¶ 0120)], the operations comprising: 
allocating respective sets of memory cells to provide additional storage capacity associated with each plane of the plurality of planes, wherein the respective sets of memory cells that provide the additional storage capacity are initially reserved [the corresponding initially reserved sets are the pseudo-replacement locks -- In the example of FIG. 5C, the background operation controller 206 may configure a superblock, e.g., SUPERBLOCK2, to include a plurality of pseudo-replacement blocks.  The data from the first replacement block 160 may be moved to pseudo-replacement blocks withinSUPERBLOCK2.  The operation of step S406 may be performed in an idle state of the memory device 150, or may be performed when there are not enough replacement blocks to form a reproduced superblock … (¶ 0077-0078)];
dividing data initially written in a first plane of the of the plurality of planes into a plurality of segments [as shown in figure 1, 150]; 
dividing a first set of memory cells providing additional storage capacity in the first plane into a first subset and a second subset of memory cells [the corresponding initially reserved sets are the pseudo-replacement locks -- In the example of FIG. 5C, the background operation controller 206 may configure a superblock, e.g., SUPERBLOCK2, to include a plurality of pseudo-replacement blocks.  The data from the first replacement block 160 may be moved to pseudo-replacement blocks withinSUPERBLOCK2.  The operation of step S406 may be performed in an idle state of the memory device 150, or may be performed when there are not enough replacement blocks to form a reproduced superblock … (¶ 0077-0078)]; 
moving a first segment of the plurality of segments of the data initially written in the first plane to the first subset in the first plane [In step S406, the background operation controller 206 may move the data from the replacement block to a pseudo-replacement block.  For example, the background operation controller 206 may control the memory device 150 to program the data from the replacement block into one or more pseudo-replacement blocks and erase the replacement block … (¶ 0076-0078)]; and moving a second segment of the plurality of segments of the data initially written in the first plane to the second subset in the first plane [In step S406, the background operation controller 206 may move the data from the replacement block to a pseudo-replacement block.  For example, the background operation controller 206 may control the memory device 150 to program the data from the replacement block into one or more pseudo-replacement blocks and erase the replacement block … (¶ 0076-0078)].
Regarding claim 8, Byun does not teach performing operations that restrict movement of segments of data within a single plane of the plurality of planes.
However, Moon specifically teaches performing operations that restrict movement of segments of data within a single plane of the plurality of planes [When wear leveling is performed, the wear leveling is performed for each plane. That is, the wear leveling is for each of the planes according to the predetermined erase cycle or the erase limitative value. If the wear leveling is performed for each of the planes, physical locations of data can be changed in the same plane according to a program frequency. Even though the wear leveling is performed for each of the planes individually, data having a high program frequency and data having a low program frequency coexist for each plane. Therefore, the life time deviation between the planes or the chips can be reduced (¶ 0073)].
Therefore, it would have been obvious for one of ordinary sills in the art prior to Applicant’s invention to perform operations that restrict movement of segments of data within a single plane of the plurality of planes, as demonstrated by Moon, and to incorporate it into the existing scheme disclosed by Byun, because Moon teaches doing so would reduce the life time deviation between the planes or the chips [When wear leveling is performed, the wear leveling is performed for each plane. That is, the wear leveling is for each of the planes according to the predetermined erase cycle or the erase limitative value. If the wear leveling is performed for each of the planes, physical locations of data can be changed in the same plane according to a program frequency. Even though the wear leveling is performed for each of the planes individually, data having a high program frequency and data having a low program frequency coexist for each plane. Therefore, the life time deviation between the planes or the chips can be reduced (¶ 0073)].
Further regarding claim 8, Byun in view of Moon teaches teach actively restrict movement of segments of data within a single plane of the plurality of planes [Moon -- When wear leveling is performed, the wear leveling is performed for each plane. That is, the wear leveling is for each of the planes according to the predetermined erase cycle or the erase limitative value. If the wear leveling is performed for each of the planes, physical locations of data can be changed in the same plane according to a program frequency. Even though the wear leveling is performed for each of the planes individually, data having a high program frequency and data having a low program frequency coexist for each plane. Therefore, the life time deviation between the planes or the chips can be reduced (¶ 0073)], but does not teach doing so until an additional storage capacity in the single plane is exhausted.
However, Lee specifically teaches moving data segments from a first block/plane to a second block/plane when the first block/plane does not have sufficient storage space [When the number of memory blocks which can store new data among the first memory blocks 40_1 included in the memory device 150 (see FIGS. 1 to 3 and 5) is sufficient, the controller 130 may not have to perform garbage collection (GC) to secure a free memory block, and therefore may not have to immediately transfer data temporarily stored in the first memory blocks 40_1 to the second memory block 40_2. However, when it is determined that the number of memory blocks which are free to be used as a buffer for temporarily storing new data among the first memory blocks 40_1 is not sufficient, the controller 130 may transfer the data temporarily stored in the first memory block 40_1 into the second memory block 40_2 and erase the data stored in the first memory block 40_1 to secure a free memory block (¶ 0120)].
Therefore, it would have been obvious for one of ordinary sills in the art prior to Applicant’s invention to move data segments from a first block/plane to a second block/plane when the first block/plane does not have sufficient storage space, as demonstrated by Lee, and to incorporate it into the existing scheme disclosed by Byun in view of Moon, in order to efficiently utilize the storage space available in the second block/plane.
As to claim 9, Byun in view of Moon & Lee teaches The system of claim 8, wherein each plane comprises a plurality of partitions, each respective partition being associated with a respective subset of memory cells to provide the additional storage capacity in the respective partition [Byun -- as shown in figures 1, and 5A-5D].
As to claim 10, Byun in view of Moon & Lee teaches The system of claim 9, wherein moving the second segment of the data to the second subset in the first plane further comprises: copying the second segment of the data initially written in a first partition of the plurality of partitions to the second subset of memory cells that provide the additional storage capacity in a second partition of the plurality of partitions [Byun -- In step S406, the background operation controller 206 may move the data from the replacement block to a pseudo-replacement block.  For example, the background operation controller 206 may control the memory device 150 to program the data from the replacement block into one or more pseudo-replacement blocks and erase the replacement block … (¶ 0076-0078)] [In step S406, the background operation controller 206 may move the data from the replacement block to a pseudo-replacement block.  For example, the background operation controller 206 may control the memory device 150 to program the data from the replacement block into one or more pseudo-replacement blocks and erase the replacement block … (¶ 0076-0078)].
As to claim 11, Byun in view of Moon & Lee teaches The system of claim 10, further comprising determining to redistribute at least a portion of the data among the plurality of partitions of the first plane during a maintenance process for the memory device [Byun -- … and a background operation controller suitable for moving data stored in the replacement block to a pseudo-replacement block when the program operation on the reproduced superblock is completed, wherein the superblock manager releases the replacement block from the reproduced superblock (¶ 0007); The background operation controller 206 may perform a background operation on the memory device 150.  For example, a background operation on the memory device 150 may include a garbage collection (GC) operation, a wear leveling (WL) operation, a map flush operation, and/or a bad block management operation.  The background operation controller 206 may control the memory device 150 to perform a background operation of moving the data from a replacement block to a pseudo-replacement block (¶ 0053)].
As to claim 12, Byun in view of Moon & Lee teaches The system of claim 11, wherein the maintenance process comprises a wear-leveling process for the memory device [Byun -- The background operation controller 206 may perform a background operation on the memory device 150.  For example, a background operation on the memory device 150 may include a garbage collection (GC) operation, a wear leveling (WL) operation, a map flush operation, and/or a bad block management operation.  The background operation controller 206 may control the memory device 150 to perform a background operation of moving the data from a replacement block to a pseudo-replacement block (¶ 0053)]. The background operation controller 206 may perform a background operation on the memory device 150.  For example, a background operation on the memory device 150 may include a garbage collection (GC) operation, a wear leveling (WL) operation, a map flush operation, and/or a bad block management operation.  The background operation controller 206 may control the memory device 150 to perform a background operation of moving the data from a replacement block to a pseudo-replacement block (¶ 0053)].
As to claim 13, Byun in view of Moon & Lee teaches The system of claim 12, wherein the maintenance process is executed by the processing device as a background thread [Byun -- The background operation controller 206 may perform a background operation on the memory device 150.  For example, a background operation on the memory device 150 may include a garbage collection (GC) operation, a wear leveling (WL) operation, a map flush operation, and/or a bad block management operation.  The background operation controller 206 may control the memory device 150 to perform a background operation of moving the data from a replacement block to a pseudo-replacement block (¶ 0053)]. 
As to claim 14, Byun in view of Moon & Lee teaches The system of claim 8, wherein the processing device is to perform operations further comprising: dividing data initially written in a second plane of the of the plurality of planes into a second plurality of segments [Byun -- as shown in figure 1]; dividing a second set of memory cells providing additional storage capacity in the second plane into a third subset and a fourth subset of memory cells [the corresponding initially reserved sets are the pseudo-replacement locks -- In the example of FIG. 5C, the background operation controller 206 may configure a superblock, e.g., SUPERBLOCK2, to include a plurality of pseudo-replacement blocks.  The data from the first replacement block 160 may be moved to pseudo-replacement blocks withinSUPERBLOCK2.  The operation of step S406 may be performed in an idle state of the memory device 150, or may be performed when there are not enough replacement blocks to form a reproduced superblock … (¶ 0077-0078)];  moving a first segment of the second plurality of segments of the data initially written in the second plane to the third subset in the second plane [Byun -- In step S406, the background operation controller 206 may move the data from the replacement block to a pseudo-replacement block.  For example, the background operation controller 206 may control the memory device 150 to program the data from the replacement block into one or more pseudo-replacement blocks and erase the replacement block … (¶ 0076-0078)]; and moving a second segment of the second plurality of segments of the data initially written in the second plane to the fourth subset in the second plane [Byun -- In step S406, the background operation controller 206 may move the data from the replacement block to a pseudo-replacement block.  For example, the background operation controller 206 may control the memory device 150 to program the data from the replacement block into one or more pseudo-replacement blocks and erase the replacement block … (¶ 0076-0078)].

					Conclusion
9.	Claims 1-20 are rejected as explained above. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
April 23, 2022